In a consolidated action to recover damages for personal injuries and for medical expenses and loss of services, the appeal is from so much of a judgment entered on a jury verdict as is in favor of respondents against appellants. Respondent Jean Gross, while descending steps in front of premises owned by appellants, lost her balance when her foot caught against a drain pipe running from the roof into one of the steps, and was caused to fall. Judgment insofar as appealed from unanimously affirmed, with costs. No opinion. Present — Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Hallinan, JJ.